DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to Application filed on 11/04/2019.

Claim Objections
Claims 12 and 16 are objected to because of the following informalities: 
Claim 12 L. 2 “is: a) […], b) […]” should be replaced by “is : a) […], or b) […]”; and
Claim 16 L. 7 “in a standby mode in which the first engine” should be replaced by “in a standby mode in which the second engine”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US 2019/0368417) in view of Morin (US 2016/0153361).

Regarding Claim 1: Terwilliger discloses a multi-engine aircraft (“aircraft”; Fig. 33), comprising: first (17; Fig. 3) and second gas turbine (112; Fig. 3) engines for providing motive power to the aircraft (the engines 17 and 112 provides trust tor the aircraft), each of the first and second engines comprising an air system (see annotated figure ‘417); an air pressure line (18 and 118; Fig. 3) extending between and fluidly connecting the air systems of the first and second engines (see Fig. 3).
Terwilliger is silent regarding a pressure wave damper communicating with the air pressure line extending between the first and second engines.
However, Morin teaches an aircraft engine (see Fig. 1) having an air system (bleed system in Fig. 3; Abstract) and an air pressure line (320; Fig. 3) with a bleed valve (230; Fig. 2) and a pressure wave damper communicating with the air pressure line (see annotated figure ‘361).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each air system of each engine of Terwilliger to have a pressure wave damper communicating with the air pressure line extending between the first and second engines, as taught by Morin, to alter resonation to prevent damage to components, as recognized by Morin (see Abstract).



    PNG
    media_image1.png
    695
    726
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    596
    644
    media_image2.png
    Greyscale

Regarding Claim 3: Terwilliger in view of Morin teaches all the limitations of Claim 1, as stated above, and  Terwilliger further discloses wherein the air pressure line includes a control valve (160; Fig. 3) operable to fluidly block and fluidly unblock the air pressure line.
Regarding Claim 8: Terwilliger in view of Morin teaches all the limitations of Claim 1, as stated above, and Morin further teaches the pressure wave damper comprises a neck (see annotated ‘361) and a resonator volume (see annotated ‘361), the neck fluidly connects the resonator volume to the air pressure line (see annotated ‘361), and 

Regarding Claim 9: Terwilliger discloses an aircraft (“aircraft”; Fig. 33), comprising: a first engine (17; Fig. 3) having a bleed air system (see annotated figure ‘417); a second engine (112; Fig. 3) having a bleed air system (see annotated figure ‘417); a source of pressurized air (14; Fig. 3) that is external to the first engine and/or the second engine (14, 17, and/or 112; Fig. 3), the source of pressurized air being selectively fluidly connectable to the bleed air system of the at least one of the first and the second engine via a plurality of air conduits (54, 56, 18, 118, 154, 156; Fig. 3). 
Terwilliger is silent regarding a pressure wave damper fluidly connected to at least one of the plurality of air conduits between the bleed air systems of the first and second engines.
However, Morin teaches an aircraft engine (see Fig. 1) having  a bleed air system (bleed system in Fig. 3; Abstract)  and  an air pressure line (320; Fig. 3) with  a bleed valve (230; Fig. 2) and  a pressure wave damper communicating with the air pressure line (see annotated figure ‘361).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each bleed air system of each engine of Terwilliger, to have a pressure wave damper fluidly connected to at least one of the plurality of air conduits between the bleed air systems of the first and 

Regarding Claim 10:Terwilliger in view of Morin teaches all the limitations of Claim 9, as stated above, and Terwilliger further discloses at least one control valve (160; Fig. 3) disposed fluidly between the source of pressurized air and the bleed air system of the at least one of the first and the second engine (see Fig. 3), the at least one control valve being operable to selectively fluidly connect the source of pressurized air to the bleed air system of the at least one of the first and the second engine (see [0022]), and Terwilliger modified by Morin, as stated in claim 9, further teaches the pressure wave damper is disposed fluidly proximate to the at least one control valve (see annotated figure ‘361 as well as Applicant figures to show how element 31, i.e. damper, is proximate to the valve).



Claims 2, and 11-15  are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US 2019/0368417)  in view of  Morin (US 2016/0153361), as evidenced by Alecu (US 2018/0080378).

Regarding Claim 2:  Terwilliger in view of Morin teaches all the limitations of Claim 1, as stated above, and further teaches the first engine and/or the second engine is configured for standby operation in-flight1.
1 Regarding the functional language “configured for standby operation in-flight” It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 2 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 2 attempts to define the invention by what it does rather than what it is. Terwilliger in view of Morin teaches all of the claim elements of current invention and is capable of performing the recited functions, as it is evidenced by Alecu that shown that gas turbine engine can be configured for standby operation (see [0054], [0001]).

Regarding Claim 11: Terwilliger in view of Morin teaches all the limitations of Claim 10, as stated above, at least one of the first and second engines is configured to operate in a sub-idle mode while another one of the first and second engines is operating in an active mode (see [0025-26]) wherein the bleed system connection between engines enables compensation for unbalanced power between engines 12 and 117)2.
2 Regarding the functional language “to operate in a sub-idle mode while another one of the first and second engines is operating in an active mode”, Claim 11 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 11 attempt to define the invention by what it does rather than what it is. Terwilliger in 

Regarding Claim 12:  Terwilliger in view of Morin teaches all the limitations of Claim 9, as stated above, and further wherein each of the first and the second engine is operable in any one of a standby mode and an active mode ( engines 17 and 112 provides trust), and the source of pressurized air is: a) the bleed air system of the second engine ( 117 provides bleed air, see arrows in Fig. 3) when the first engine is operating in the standby mode (see [0025-26]) wherein the bleed system connection between engines enables compensation for unbalanced power between engines 12 and 117, b) the bleed air system of the first engine (17 provides bleed air, see arrows in Fig. 3) when the second engine is operating in the standby mode (see [0025-26]) wherein the bleed system connection between engines enables compensation for unbalanced power between engines 12 and 117)3.
3 Regarding the functional language “the first and the second engine is operable in any one of a standby mode”, “the first engine is operating in the standby mode”, and “the second engine is operating in the standby mode” Claim 12 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 12 

Regarding Claim 13: Terwilliger in view of Morin teaches all the limitations of Claim 12, as stated above, and Terwilliger further discloses a second source of pressurized air (214; Fig. 3) that is external to both the first and the second engine (214 is different from 17 and 112), the second source of pressurized air being selectively fluidly connectable simultaneously to both first and the second engine (see air bleed path from 236 of 214 to 17 and 112 via 28218 and 118; Fig. 3), and Terwilliger modified by Morin, as stated for Claim 9, futher teached the pressure wave damper is a plurality of pressure wave dampers (see annotated figure ‘417) that includes a first pressure wave damper (see annotated figure ‘417)  disposed fluidly between the second source of pressurized air and the bleed air 20system of the first engine (see annotated figure ‘417), and a second pressure wave damper (see annotated figure ‘417) disposed fluidly between the second source of pressurized air and the bleed air system of the second engine (see annotated figure ‘417).

Regarding Claim 14: Terwilliger in view of Morin teaches all the limitations of Claim 13, as stated above, and Terwilliger further discloses the second source of pressurized air is an auxiliary power unit of the aircraft (see [0012] wherein the secondary engine 12 is an APU and [0021, and 23] wherein the supplemental secondary engine 212 is similar to the engine 12).

Regarding Claim 15: Terwilliger in view of Morin teaches all the limitations of Claim 13, as stated above, and Terwilliger further discloses the second source of pressurized air is an air compressor (236; Fig. 3) of the aircraft
 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US 2019/0368417)  in view of  Morin (US 2016/0153361), as evidenced by Nguyen (US 2019/0249580) and Alecu (US 2018/0080378).

Regarding Claim 16: Terwilliger discloses an engine system (200; Fig. 3) of a multi-engine aircraft (“aircraft”; Fig. 33), comprising: a first engine (17; Fig. 3) operable in an active mode  to provide motive power to the aircraft (engines 17 provides trust) and in a standby mode in which the first engine provides substantially no motive power to the aircraft1, the first engine having a first bleed air system (see annotated figure ‘417) enabling operation of the first engine in the active mode; a second engine (112; Fig. 3) operable in an active mode to provide motive power to the aircraft (engine 112 provides trust)and in a standby mode in which the first engine provides substantially no motive power to the aircraft4, the second engine having a second bleed air system (see annotated Figure ‘417) enabling operation of the second engine in the active mode; an air system (air lines 54, 56, 18, 118, 154, 156, and element fluidly connected thereto; Fig. 3)  operatively connected to the first and second bleed air systems to selectively execute any one of: i) fluidly connect the first and second bleed air systems to each other (see [0022]), and ii) fluidly disconnect the first and second bleed air systems from each other; and air 
Terwilliger is silent regarding a pressure wave damper positioned in the air system so as to attenuate at least a part of the air pressure fluctuations generated in the air system during a switch over of the air system between: i) fluidly connecting the first and second bleed air systems to each other, and ii) fluidly disconnecting the first and second bleed air systems from each other.
Morin teaches an aircraft engine (see Fig. 1) having  an air system (bleed system in Fig. 3; Abstract) and  an air pressure line (320; Fig. 3) with  a bleed valve (230; Fig. 2) and  a pressure wave damper  to attenuate at least a part of air pressure fluctuations  (see Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each air system of each engige of Terwilliger, to have a pressure wave damper positioned in the air system so as to attenuate at least a part of air pressure fluctuations generated in the air system during a switch over of the air system between: i) fluidly connecting the first and second bleed air systems to each other, and ii) fluidly disconnecting the first and second bleed air systems from each other, as taught by Morin, to alter resonation to prevent damage to components, as recognized by Morin (see Abstract).
4 Regarding the functional language “operable in a standby mode in which the first/second engine provides substantially no motive power to the aircraft”, Claim 16 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 16 attempt to define the invention by what it does rather than what it is. Terwilliger in view of Morin teaches all of the claim elements of current invention and is capable of performing the recited functions, as it is evidenced by Alecu that shown that gas turbine engine are operable in standby (see [0054], [0001]).

Regarding Claim 17: Terwilliger in view of Morin teaches all the limitations of Claim 16, as stated above, and Terwilliger further discloses wherein the air system comprises at least one control valve (160; Fig. 3) for executing the any one of i) fluidly connecting the first and second bleed air systems to each other, and ii) fluidly disconnecting the first and second bleed air systems from each other (see [0022]); and Terwilliger modified by Morin, as stated in Claim 16, further teaches  the pressure wave damper is positioned fluidly proximate to the at least one control valve (see annotated figure ‘417 wherein the control valve and the damper are close).

Regarding Claim 18: Terwilliger in view of Morin teaches all the limitations of Claim 16, as stated above, and Terwilliger further discloses wherein the air system 

Regarding Claim 19: Terwilliger in view of Morin teaches all the limitations of Claim 18, as stated above, and Terwilliger further discloses a second control valve (see annotated figure ‘417 and [0024]) operable to selectively connect the first bleed air system to a source of pressurized air (14; Fig. 3) external to both the first and second engines (14 is different from 17 and 112; Fig. 3), a third control valve (see annotated figure ‘417 and [0024]) operable to selectively connect the second bleed air system to the source of pressurized air (see annotated figure ‘417), and Terwilliger modified by Morin as stated for Claim 16 further teaches  the plurality of pressure wave dampers includes a third pressure wave damper (see annotated figure ‘417) disposed fluidly between the second control valve and the first bleed air system (see annotated figure ‘417), and a fourth pressure wave damper (see annotated figure ‘417) disposed fluidly between the third control valve and the second bleed air system (see annotated figure ‘417).

Regarding Claim 20: Terwilliger in view of Morin teaches all the limitations of Claim 18, as stated above, and Terwilliger further discloses wherein the source of .

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US 2019/0368417)  in view of  Morin (US 2016/0153361) and further in view of Yau (US 2018/0066429) , as evidenced and  Nguyen (US 2019/0249580).

Regarding Claim 4: Terwilliger in view of Morin teaches all the limitations of Claim 3, as stated above, and Terwilliger modified by Morin as stated for Claim 1,  further teaches the pressure wave damper connects to the air pressure line at a location proximate to the control valve (see annotated figure ‘417 wherein the control valve and the damper are close), and to dissipate energy imparted to the air pressure line (see abstract) via operation of the control valve prior to distressing the air pressure line (the operation of the valve 160, as evidenced by  Nguyen see [0002]).
Terwilliger in view of Morin does not explicitly recite the neck dimensions of the pressure wave damper are tuned to resonate with the volume of the pressure wave damper at a most prevalent excitation frequency and/or an Eigen frequency of the air pressure line.
However, Yau teaches a pressure wave damper (see Fig. 1) wherein the neck dimensions of the pressure wave damper are tuned to resonate with the volume of the pressure wave damper at a most prevalent excitation frequency and/or an Eigen frequency of the air pressure line (see [106]).
.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US 2019/0368417)  in view of  Morin (US 2016/0153361), in view of Yau (US 2018/0066429), and further in view of Slopsema (US 6,609, 489) , as evidenced and  Nguyen (US 2019/0249580).

Regarding Claim 5: Terwilliger in view of Morin, and further in view of Yau teaches all the limitations of Claim 4, as stated above, and Terwilliger further discloses a pressure wave maximum experienced by the air pressure line during operation of the aircraft (the pressure line will experience a pressure wave maximum during operation since bleed air pressure fluctuation are necessarily present) but is silent regarding wherein the location corresponds to the pressure wave maximum.
However, Slopsema teaches a pressure wave damper (18; Fig. 1) for an air pressure line (12; Fig. 2) wherein the pressure wave damper is located at a location corresponding to a pressure wave maximum (see Col. 7 L. 6-12 wherein the neck is position on the anti-node of the wave which corresponds to the maximum pressure).


Regarding Claim 6: Terwilliger in view of Morin, Yau, and Slopsema teaches all the limitations of Claim 5, as stated above,  and Terwilliger  further discloses wherein the pressure maximum is a maximum air pressure in the air pressure line when the control valve switches between one of: i) from fluidly blocking the air pressure line to fluidly unblocking the air pressure line, and ii) from fluidly unblocking the air pressure line to fluidly blocking the air pressure line(the operation of the valve 160 that stitch the air system to connect and disconnect the first and second bleed air systems to each will generate air pressure fluctuation, i.e. a maximum pressure, as evidenced by  Nguyen see [0002])).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US 2019/0368417)  in view of  Morin (US 2016/0153361), and further in view of Slopsema (US 6,609, 489).

Regarding Claim 7:  Terwilliger in view of Morin teaches all the limitations of Claim 1, as stated above, and further teaches the pressure wave damper communicating with the air pressure line is a plurality of pressure wave dampers (see annotated figure 
Terwilliger in view of Morin is silent regarding each of the plurality of pressure wave dampers being disposed at a location corresponding to a pressure wave maximum of an air pressure line of the plurality of air pressure lines corresponding to that pressure wave damper.
However, Slopsema teaches a pressure wave damper (18; Fig. 1) for an air pressure line (12; Fig. 2) wherein the pressure wave damper is located at a location corresponding to a pressure wave maximum (see Col. 7 L. 6-12 wherein the neck is position on the anti-node of the wave which corresponds to the maximum pressure).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each location of the dampers of Terwilliger and Morin, to have the locations corresponding to the pressure wave maximum, as taught by Slopsema, to be more efficient in attenuating noise, as recognized by Slopsema (see Col. 7 L. 6-12).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741